CHURCHILL, J.
Heard on demurrer to amended declaration.
The defendant urges t^at the words alleged to have been spoken are not susceptible of the meaning ascribed to them 'by the innuendoes and that the statement is not, therefore, slanderous in its nature.
While parts of the statement ascribed to the defendant may be open, to this objection, yet when the entire statement is examined as pleaded, it seems to be fairly susceptible of the meaning attributed to it in the declaration, to wit: that it charges a want of honesty and of business ability on the part. of the plaintiff. It therefore states a case within
Morrison-Jewell Filtration Co. vs. Lingane, 19 R. I.
See also Webb’s Pollock on Torts, pp. 300, 303.
Demurrer is overruled; defendant to have ten days in which to plead.